Citation Nr: 0908793	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 20 percent 
for a stomach ulcer.

3.  Entitlement to an initial compensable rating for post-
operative scars on the abdomen.

4.  Entitlement to an initial compensable rating for the scar 
residuals of a shell fragment wound of the left buttock.

5.  Entitlement to an initial rating higher than 20 percent 
for the residuals of a shell fragment wound of the left 
buttock.

6.  Entitlement to an initial rating higher than 10 percent 
for weakness of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 
1946, including combat service during World War II, and his 
decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, granted service connection and awarded a 20 percent 
disability rating for a stomach ulcer, granted service 
connection and awarded a 20 percent disability rating for the 
residuals of a shell fragment wound of the left buttock, 
granted service connection and awarded a 10 percent 
disability rating for weakness of the left lower extremity, 
and granted noncompensable service connection for post-
operative scars on the abdomen, and for the scar residuals of 
the shell fragment wound of the left buttock, each effective 
January 20, 2004.  

In February 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2006, the Veteran raised claims of service 
connection for mild intra-abdominal adhesions and a partial 
obstruction of the small bowel.  The Board refers these 
claims to the RO for appropriate action.

The Veteran's residuals of a shell fragment wound of the left 
buttock and left lower extremity weakness claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since January 20, 2004, the Veteran's PTSD has been 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, suspiciousness, weekly panic 
attacks, and mild memory loss, but with otherwise 
satisfactory routine behavior, self-care, and normal 
conversation.

2.  Since January 20, 2004, the Veteran's gastrointestinal 
disability (peptic ulcer disease with a hiatal hernia) has 
approximated a disability that is productive of moderately 
severe symptoms but no anemia or even minor weight loss.  It 
has not been productive of severe symptoms averaging 10 days 
in duration at least four times per year.  Similarly, there 
is no evidence of current ulceration, dysphagia, substernal 
or arm or shoulder pain, or hematemesis or melena.  None of 
the medical evidence indicates that his disability has been 
productive of symptoms approaching considerable impairment of 
health.

3.  Since January 20, 2004, the Veteran's postoperative scars 
on the abdomen have measured 10 cm and 29 cm, respectively.  
Neither scar is manifested by tenderness or sensitivity to 
touch, nor complaints of pain.  The 10 cm scar is indented 
but not adherent to underlying tissue.  The texture of the 
scar is smooth.  The 29 cm scar is not depressed or elevated, 
and there is no adherence to underlying tissue; the texture 
of the skin is smooth.  There is no hypopigmentation or 
hyperpigmentation.  There is no ulceration or breakdown of 
the skin, and no edema or keloid formation.  There is no 
induration or inflexibility of the scars, and neither scar 
results in limitation of motion.

4.  Since January 20, 2004, the Veteran's scar residuals of 
the shell fragment wound of the left buttock has been 
manifested by a well-healed, 5.5 cm superficial scar on the 
left buttock area that extends around to his left hip.  The 
scar is not manifested by tenderness or sensitivity to touch, 
nor by complaints of pain.  The scar is not adherent to 
underlying tissue.  There is no hypopigmentation or 
hyperpigmentation, and no ulceration or breakdown of the 
skin.  There is no edema or keloid formation, and no 
induration or inflexibility of the scar.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met since January 20, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code (DC) 9411 (2008).

2.  The criteria for an initial rating in excess of 20 
percent for a stomach ulcer have not been met since January 
20, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.114, DCs 7305, 7346 (2008).

3.  The criteria for an initial compensable rating for the 
postoperative scars on the abdomen have not been met since 
January 20, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, DCs 7802 to 7805 (2008).

4.  The criteria for an initial compensable rating for the 
scar residuals of the shell fragment wound of the left 
buttock have not been met since January 20, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 
7802-05 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the Veteran in this 
case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's treatment records and afforded him 
pertinent VA examinations in January 2005 and April 2008.  He 
has not reported receiving treatment for PTSD.  The Board 
thus concludes that there are no additional treatment records 
outstanding.  In addition, the Veteran was offered the 
opportunity to testify before the Board but he declined.  The 
Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  PTSD

The Veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  Under DC 9411, the next higher rating of 50 
percent is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran has not received private or VA treatment for his 
PTSD.  He did, however, undergo VA psychiatric examination in 
January 2005 and in April 2008.

On VA examination in January 2005, the Veteran reported that 
he had never received treatment for PTSD, and had never 
informed his parents or employers that he was having trouble 
with PTSD symptoms.  His wife, however, knew of his problems, 
due to having witnessed his difficulties with nightmares.  He 
stated that his symptoms had never completely gone away over 
the years, and more recently, had been exacerbated by the war 
in Iraq.  He described himself as experiencing a "little" 
depression, noting that he had survived the War with God's 
help, so he did not let depression get to him.  He generally 
had a positive outlook and tried not to accept defeat.  He 
rated his level of anxiety as moderate, or as a 5 on a scale 
of 0 to 10.  He stated that worrying about the attitude of 
the United States Government and the manner in which the war 
was being conducted contributed to his anxiety, as did his 
concern about terrorists.  He rated his anger as a 3 on the 
same scale.

With regard to sleep habits, the Veteran stated that he was 
able to go to sleep without much trouble, but generally awoke 
after sleeping for only a short while.  He stated that the 
littlest sound was sufficient to awaken him, as he was always 
alert.  He noted that his wife had told him he was a very 
light sleeper, and that she could barely turn over in bed 
without him being aware of it.  With regard to nightmares, 
the Veteran stated that he experienced nightmares 
approximately once or twice per month.  Most of the time his 
nightmares involved fighting or getting captured.  He stated 
that if he watched a movie about the war, that would 
generally trigger a nightmare.  He described no difficulty 
with impulse control, although he did admit that he was often 
irritable "a little quicker than normal" when it came to 
his wife.  He stated, however, that he was able to "turn it 
off," although he admitted that his wife might describe 
things differently.

The Veteran initially denied experiencing flashbacks, but 
then stated that he had experienced flashbacks in the past, 
but such flashbacks were no longer bothering him.  He was 
unable to remember the last time he experienced such a 
flashback.  Certain sounds had triggered the flashbacks.  He 
denied having a sense of a foreshortened perspective of the 
future, difficulties with anger, an avoidance of people and 
situations, a numbness of feelings, difficulties feeling 
close to others, a heightened startle reflex, or difficulties 
recalling the details of his traumatic events.  In contrast, 
he admitted that he had difficulty trusting others, that he 
was hypervigilent, and that he periodically experienced 
intrusive thoughts regarding his military experiences.

Mental status examination revealed a full affect, with 
smiling in appropriate instances during the examination.  His 
gait and speech were determined to be within normal limits.  
He provided adequate eye contact, and displayed no bizarre 
mannerisms.  He was cooperative and established an adequate 
rapport with the examiner.  He was alert and lucid, and his 
thought processes were relevant to the issue being discussed.  
He reported no instances indicative of ideas of reference, 
visual or auditory hallucinations, or homicidal or suicidal 
ideations.  While he generally denied feelings of paranoia, 
he stated that he watched other people, but did not believe 
that anyone was after him.  His cognitive functions were 
determined to be intact.  

With regard to his occupational history, the Veteran stated 
that he had retired from his long-time position as a church 
pastor in 1995.  However, since his retirement, he had 
continued to help the church, on an as-needed basis.  When 
questioned as to whether his PTSD had affected his ability to 
work, the Veteran stated that his PTSD had mostly bothered 
him at night, when things were quiet.  As long as he was up 
and busy, he did fairly well.  He stated that even when he 
had not felt like working, he had been able to work.  Despite 
his success as a church pastor, the Veteran noted that there 
were times during the years shortly after his separation from 
service where he had felt that he was unable to work with the 
public.  During those years, he was self-employed as an 
upholsterer, a business he operated from his home.  

With regard to his activities of daily living, the Veteran 
stated that his PTSD affected his ability to do household 
chores, in that he was unable to remember where he put 
things.  For example, he would forget where he put a tool 
that he had used last, and would walk half of a mile trying 
to find it.  Aside from that, he stated that he was able to 
cut his grass and do some chores around the house.  He also 
felt that his PTSD occasionally affected his ability to 
remember where he was or where he was going while driving.  
Approximately once per month, he would find himself unsure of 
where he was while driving, and would have to pull over to 
the side of the road in order to orient himself.  With regard 
to management of household finances, the Veteran stated that 
he and his wife managed their finances together, although he 
could do so independently if required.

With regard to his social history, the Veteran stated that he 
had been married twice.  His first marriage ended when his 
spouse passed away.  He had been married to his second wife 
for 12 years at the time of the examination.  He had no 
biological children but had two step-children from his second 
marriage.  The Veteran stated that he had been a church 
pastor for over 50 years, and as a result, probably had 100 
friends or more.  He stated that he had no trouble whatsoever 
making friends, noting that he had always made good friends 
wherever he had gone.  He denied a history of involvement in 
physical altercations.  When questioned as to whether his 
PTSD had affected his relationships, he stated, "[i]f it has 
affected my relationships, I can't tell.  Personally, I'm not 
sure I let it bother me in this area."

The examiner determined that the most appropriate diagnosis 
for the Veteran was chronic PTSD in partial remission.  A GAF 
of 70 was assigned.  The examiner noted that the Veteran's 
symptoms had been most prominent in the years immediately 
following his separation from service but that he nonetheless 
continued to experience some difficulties, primarily relating 
to nightmares.  He also experienced difficulty with trusting 
others, being hypervigilent, and experiencing intrusive 
thoughts about his military experiences.  The examiner felt 
that the Veteran's PTSD traits most likely had a significant 
impact on his occupational functioning shortly after he was 
discharged from the military.  At that time, the Veteran had 
experienced difficulty "being in public," and coping with 
his ulcerated stomach, which led him to become self-employed 
from his home.  Because his PTSD symptomatology had improved, 
the overall impact on his occupational functioning throughout 
the years was felt to be mild.  It was also felt that the 
Veteran's PTSD had a mild negative impact on his social 
relationships that had lessened over time.  Specifically, the 
examiner determined that the Veteran's mistrust of others, 
his hypervigilence, and increased irritability had negatively 
affected his interpersonal relationships.  However, at the 
time of the examination, the Veteran appeared to be coping 
moderately well, in that he had some meaningful interpersonal 
relationships.  His GAF score of 70 was felt to be reflective 
of his relatively adequate functioning, with his reported 
problems with memory, occasional depression, nightmares, and 
insomnia resulting in mild impairment of overall functioning 
also being taken into consideration

At the time of the second VA examination in April 2008, the 
Veteran again reported that he had not received any treatment 
for PTSD.  He stated that he had been prescribed a "nerve" 
pill, but upon questioning described that pill as medication 
prescribed for pain associated with the residuals of a shell 
fragment wound of the left buttock.  He described currently 
experiencing recurrent and intrusive distressing 
recollections of the traumas of war service, including 
images, thoughts, or perceptions, and recurrent distressing 
dreams of the events.  He made an effort to avoid thoughts, 
feelings, or conversations associated with the trauma, and 
made efforts to avoid activities, places, or people that 
aroused recollections of the trauma.  He described difficulty 
falling or staying asleep, and hypervigilence.

Mental status examination revealed a good mood with normal 
affect.  The Veteran's speech and motor activity were 
determined to be unremarkable.  He was intact to person, 
place, and time.  His thought process was noted to be 
rambling in nature, and his thought content to be ruminative, 
in that he was preoccupied with spiritual thoughts.  There 
was no evidence of delusions.  His judgment and insight were 
determined to be intact.  He denied experiencing panic 
attacks and suicidal or homicidal ideations. 

With regard to his social history, the Veteran stated that he 
remained married to his second wife, whom he had married in 
1993.  He stated that his second wife had two daughters, with 
whom he got along well.  With regard to his daily activities, 
the Veteran stated that he was a Sunday school 
superintendant, a job which required him to travel around the 
state, promoting Sunday school.  He described enjoying 
fishing and gardening in his leisure time.  He stated that 
only his back and leg problems affected his ability to carry 
out the activities of daily living.  He denied legal 
problems, or problems with substance abuse.

The examiner determined that the Veteran's PTSD was in 
partial remission, possibly as a result of his strong sense 
of faith.  The examiner noted that while this was a positive 
coping mechanism, he may have focused on his faith to an 
extreme that had resulted in a moderate impact on his 
relationships with others.  He had not allowed himself to 
feel depressed or to process his war experience, which 
moderately affected his ability to preach and to relate to 
others.  The examiner noted that the Veteran preached to 
others as a means of distancing himself.  A GAF of 77 was 
assigned.

The Veteran's representative has argued that the second VA 
examination is not adequate for rating purposes because the 
Veteran's claims file was not available for review at the 
time of the examination.  Significantly, however, the Veteran 
has not received treatment for PTSD, and the examiner did 
review the Veteran's VA records, including the January 2005 
report of psychiatric examination.  Accordingly, the benefit 
that would have resulted from a review of the file is unclear 
to the Board, and the representative has not offered any 
argument in this regard.  In addition, the information sought 
from the second examination was evidence relating to the 
degree of psychiatric disability stemming from the Veteran's 
PTSD, and this evidence was obtained.  Moreover, an 
examination is not more complete solely due to the examiner 
having reviewed the Veteran's claims file.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a 
medical opinion may not be discounted solely because the 
examiner did not review the claims file).  Accordingly, 
despite that the Veteran's claims file was not available for 
review at the time of the second examination, the Board finds 
that because the examiner reviewed the Veteran's VA records 
and provided a detailed summary of the Veteran's current 
level of disability secondary to his PTSD, the examination 
was adequate for rating purposes.  The Board will therefore 
proceed with an analysis of the level of impairment 
attributable to the Veteran's PTSD.

The January 2005 and April 2008 VA examinations assigned GAF 
scores for PTSD of 70 and 77, respectively.  The Veteran had 
not received any treatment for PTSD.  Accordingly, there are 
no additional GAF scores of record.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

A GAF score of 77 generally reflects that if symptoms are 
present, they are transient and expectable reactions to 
psychological stressors (e.g., difficulty concentrating after 
a family argument), and they result in no more than slight 
impairment in social, occupational, or school functioning.  A 
GAF score of 70 generally reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
relationships.  GAF scores of 51 to 60, he does not have, 
generally reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers). 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

While the Veteran has indicated that he is occasionally 
irritable and has a short temper when it comes to his wife, 
he has stated that he has always been able to make friends 
wherever he goes and that he gets along with his wife's 
daughters.  He has continued to make meaningful social 
contacts as a result of his current position as a Sunday 
school superintendant, a position which requires him to 
travel all over the state.  In addition, although the 
examiner noted that the Veteran may have turned to preaching 
as a means of distancing himself from others, his numerous 
friends and good relationships with family members show that 
even if he has had difficulty with interpersonal 
relationships, it appears that despite these symptoms, he 
does not isolate himself.  Thus, while he is often irritable 
and short with his wife, it appears that despite these 
difficulties he has meaningful social contacts.  The Veteran 
has also reported leisure activities including fishing and 
gardening, further indicating that his PTSD does not result 
in serious social impairment.

Additionally, while the Veteran reported that his PTSD 
symptomatology initially negatively affected his ability to 
work with the public, he had a successful 50-year career as a 
church pastor, has been engaged as a Sunday school 
superintendant since his retirement, and has otherwise 
continued to help out at the church.  Nevertheless, he has 
indicated that he has continued to have difficulty with 
recurrent memories of his war experiences, and has difficulty 
with sleep.  The Board finds that his symptoms overall appear 
to be moderate in degree.

In any event, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2008).  Here, as noted 
above, the Veteran retired after a 50-year career as a church 
pastor and subsequently became engaged as a Sunday school 
superintendant.  There is no indication that his psychiatric 
disability overall has interfered with his ability to work 
beyond that contemplated by the 30 percent rating criteria.  

Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  Nor has he 
been shown to have panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  

PTSD of a moderate disability warrants a 30 percent 
disability rating but no more.  The Veteran does not show the 
type of symptomatology that would warrant a higher rating of 
50 percent.  Therefore, the Board finds that his disability 
more nearly approximates the criteria for a 30 percent 
rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's PTSD, but, as discussed above, findings 
supporting a rating in excess of 30 percent have not been 
documented.  In addition, it has not been shown that his PTSD 
has required frequent periods of hospitalization or has 
produced marked interference with the Veteran's employment.  
The Board thus finds that referral for assignment of an 
extraschedular rating for PTSD is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).  However, the 
evidence as a whole has demonstrated occupational and social 
impairment with occasional reduced reliability and 
productivity due to various symptoms, as required for a 30 
percent rating, but no more, under DC 9411.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the appeal is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Stomach Ulcer

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).

The Veteran has been diagnosed with peptic ulcer disease and 
scarring of the duodenal bulb.  The RO awarded a 20 percent 
disability rating under DC 7305, which contemplates duodenal 
ulcers.  

As the Veteran has also been diagnosed with a hiatal hernia, 
the Board finds that the diagnostic code pertaining to that 
disability (DC 7346) is also applicable.  The Veteran's 
peptic ulcer disease is also rated under this diagnostic 
code, by analogy.  As he has not been diagnosed with any 
other gastrointestinal disorder, no other diagnostic codes 
are applicable in this instance.  38 C.F.R. § 4.114, DCs 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348.

Diagnostic Code 7305 provides for a 20 percent rating for a 
moderate ulcer disorder with recurring episodes of severe 
symptoms two or three times per year averaging ten days in 
duration, or with continuous moderate manifestations.  A 40 
percent rating is warranted for a moderately severe ulcer 
condition with less than severe symptoms, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A maximum 60 
percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114 DC 7305 
(2008).  

Minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of 
the baseline weight (sustained for three months or longer).  
38 C.F.R. § 4.112 (2008).

There are no treatment records pertaining to gastrointestinal 
problems dated prior to the January 2005 VA gastrointestinal 
examination.  At the time of the January 2005 VA examination, 
the Veteran reported a lengthy history of gastrointestinal 
problems, with an exploratory surgery "a few years ago" in 
which he had adhesions removed.  He described his current 
symptoms as involving occasional vomiting, but no hematemesis 
or melena.  He stated that he had to eat small meals, 
otherwise, he would experience vomiting, nausea, abdominal 
bloating, and pain.  He described feeling as though his 
stomach was distended at all times.  He also complained of 
experiencing diarrhea and constipation.  His current 
treatment regimen consisted of taking Metamucil and Zantac, 
which seemed to help control the diarrhea.  He stated that 
eating greasy or fried foods increased the diarrhea.  He 
described his energy level as normal, and stated that his 
weight had been stable.

At the time of the examination, the Veteran weighed 170 
pounds and he appeared to be well-nourished.  There were no 
outward signs of anemia; he had good skin turgor.  Physical 
examination revealed hyperactive bowel sounds in all four 
quadrants and no abdominal tenderness.  There was no evidence 
of hepatosplenomegaly.  Diagnostic testing revealed a small 
sliding hiatal hernia with surgical changes consistent with 
previous hiatal hernia repair.  The duodenal bulb was 
scarred, most likely secondary to previous peptic ulcer 
disease.

In December 2005, the Veteran was treated for a partial 
obstruction of the small intestine, after seeking emergency 
medical treatment for nausea, vomiting, and abdominal 
distension.  He described experiencing on and off episodes of 
abdominal pain and distension followed by nausea and 
vomiting, with spontaneous resolution.  He denied 
experiencing episodes of hematemesis or melena.  Laboratory 
testing did not reveal evidence of anemia.  His history was 
considered to be significant for prior episodes of partial 
obstruction of the small bowel.  The physician did not relate 
these episodes to his history of peptic ulcer disease.

The next evidence of record pertaining to gastrointestinal 
problems is dated in April 2008, when the Veteran underwent 
general VA examination.  At that time, the Veteran described 
his current treatment for his gastrointestinal problems as 
taking Zantac and watching what he ate.  He stated that he 
seldom had indigestion unless he forgot to take his 
medication.  At the time of the examination, the Veteran 
weighed 167 lbs and was not anemic.  Physical inspection of 
the abdomen revealed no abnormalities.

In order for a rating in excess of 20 percent to be assigned 
pursuant to DC 7305, the evidence must demonstrate moderately 
severe symptoms with resulting impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  38 C.F.R. § 4.114, DC 
7305.  The evidence in this case reflects that the Veteran 
may vomit once or twice per week, or even on a more frequent 
basis, or that he may have diarrhea several times per week, 
and that his symptoms are generally relieved by over-the-
counter medications.  There is no evidence, however, 
demonstrating severe symptoms averaging 10 days in duration 
even once per year or that his pain is only partially 
relieved by standard ulcer therapy.  Additionally, there is 
no evidence of anemia or minor weight loss; the Veteran lost 
3 lbs between the January 2005 examination and the April 2008 
examination, far fewer pounds than 10-20 percent of his 
baseline weight.  Accordingly, the Board finds that the 
evidence does not support a rating in excess of 20 percent 
under DC 7305.

In addressing the remaining applicable diagnostic code, DC 
7346, which pertains to hiatal hernias, the Board again finds 
that the Veteran is not entitled to a rating in excess of 20 
percent.  Diagnostic Code 7346 provides for a 10 percent 
disability rating where the disability is manifested by two 
or more of the symptoms for the 30 percent rating of less 
severity.  A 30 percent rating is warranted where the 
disability is manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A maximum 60 percent 
rating is warranted where there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  In this case, the 
results of the January 2005 and April 2008 VA examinations 
show that the Veteran experiences intermittent symptoms, 
including abdominal pain, occasional nausea and vomiting, 
diarrhea, and associated indigestion.  However, there is no 
medical evidence of dysphagia, substernal or arm or shoulder 
pain, material weight loss, or hematemesis or melena with 
moderate anemia, as is required for a higher rating of 30 
percent.  Significantly, the Veteran has not claimed to 
experience such symptoms.  None of the medical evidence 
indicates that his disability is productive of symptoms 
approaching considerable impairment of his health.  
Accordingly, the Board finds that he is not entitled to a 
rating in excess of 20 percent under this diagnostic code.  
38 C.F.R. § 4.114, DC 7346.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's stomach ulcer, but, as discussed above, 
findings supporting a rating in excess of 20 percent have not 
been documented.  In addition, it has not been shown that his 
stomach ulcer has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that 
referral for assignment of an extraschedular rating for his 
stomach ulcer is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since January 20, 
2004, when service connection became effective, the Veteran's 
gastrointestinal disability has warranted no more than a 20 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Scars

The regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claims were received 
prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

1. Abdominal

The Veteran's postoperative abdominal scars have been rated 
noncompensably disabling under DC 7802.  Diagnostic Code 7802 
pertains to scars not of the head, face or neck, that are 
superficial and do not cause limited motion.  Under this 
diagnostic code, a 10 percent rating is warranted where the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.  Under 38 C.F.R. § 4.31, where the criteria 
for a compensable rating under a diagnostic code are not met, 
and the schedule does not provide for a zero percent 
evaluation, as in DC 7802, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2008).  

Diagnostic Code 7804 is also applicable.  Diagnostic Code 
7804 provides for a single maximum 10 percent rating where 
superficial scars are painful on examination.  38 C.F.R. § 
4.118, DC 7804.  A note associated with this diagnostic code 
specifies that superficial scars are not those associated 
with underlying soft tissue damage.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Codes 
7800 is not applicable, as the Veteran's scar does not affect 
his head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  
Similarly, DC 7801 is not applicable, as the Veteran's scar 
does not exceed an area of 6 inches.  38 C.F.R. § 4.118, DC 
7802.  Next, DC 7803 is not applicable, as the Veteran's 
scars were determined to be stable on VA examination in 
January 2005.  38 C.F.R. § 4.118, DC 7803.  Finally, DC 7805, 
which pertains to scars on areas of the body aside from the 
head, face or neck, that affect limitation of motion, is not 
applicable, as the Veteran's abdominal scars do not restrict 
the range of motion of the affected part.  38 C.F.R. § 4.118, 
DC 7805.  

Treatment records dated from February 2003 to December 2005 
do not show that the Veteran received treatment for or 
complained about his post-operative abdominal scars.  He did, 
however, undergo VA scar examination in January 2005.

On VA examination in January 2005, he was observed to have 
postoperative scars on the abdomen that measured 10 cm and 29 
cm, respectively.  Neither scar was manifested by tenderness 
or sensitivity to touch, nor by complaints of pain.  The 10 
cm scar was indented but not adherent to underlying tissue.  
The texture of the scar was smooth.  The 29 cm scar was not 
depressed or elevated, and there was no adherence to 
underlying tissue; the texture of the skin was smooth.  There 
was no hypopigmentation or hyperpigmentation.  There was no 
ulceration or breakdown of the skin, and no edema or keloid 
formation.  There was no induration or inflexibility of the 
scars.

There are no further records of treatment pertaining to the 
post-operative abdominal scars.

Because neither abdominal scar covers an area or areas of 144 
square inches (929 sq. cm.) or greater, DC 7802 may not serve 
as basis for an increased rating.  The Veteran's 10 cm and 29 
cm scars cover substantially less area than is required for a 
10 percent rating under DC 7802.

In addition, because neither abdominal scar was tender on 
examination, DC 7804 cannot serve as a basis for a 
compensable rating.

As there are no other diagnostic codes applicable to the 
Veteran's post-operative abdominal scars, the Board finds 
that he is not entitled to a compensable rating.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's post-
operative scars on the abdomen, but, as discussed above, 
findings supporting a rating in excess of 0 percent have not 
been documented.  In addition, it has not been shown that his 
post-operative scars on the abdomen have required frequent 
periods of hospitalization or have produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for assignment of an extraschedular 
rating for his post-operative scars on the abdomen is not 
warranted.

In sum, the Board finds that the Veteran's post-operative 
abdominal scars have been 0 percent disabling since the 
effective date of service connection.  The Board has 
considered whether a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, there are not other applicable 
diagnostic codes that provide for a compensable rating.  The 
preponderance of the evidence is against the claim and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Shell Fragment Wound

The scar residuals of the Veteran's shell fragment wound of 
the left buttock have been rated as noncompensably disabling 
under DC 7805.  DC 7805 pertains to scars on areas of the 
body aside from the head, face or neck.  38 C.F.R. § 4.118, 
DC 7805.  Diagnostic Code 7805 directs that scars in this 
category be rated based upon limitation of function of the 
affected part.  Id.  Diagnostic Code 7804 is also applicable.  
Diagnostic Code 7804 provides for a single maximum 10 percent 
rating where superficial scars are painful on examination.  
38 C.F.R. § 4.118, DC 7804.  A note associated with this 
diagnostic code specifies that superficial scars are not 
those associated with underlying soft tissue damage.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Code 
7800 is not applicable, as the Veteran's scar does not affect 
his head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  
Similarly, DCs 7801 and 7802 are not applicable, as the 
Veteran's scar does not exceed an area of 6 inches.  Although 
his scar does not affect the head, face, or neck, and does 
not cause limitation of motion, because DC 7802 does not 
provide for a compensable rating unless the scar covers an 
area of 144 square inches or greater, DC 7802 cannot serve as 
a basis for an increased rating.  38 C.F.R. § 4.118, DCs 
7801, 7802.  Finally, DC 7803 is not applicable as the 
Veteran's scar was determined to be stable on VA examination 
in April 2003.

Treatment records dated from February 2003 to December 2005 
do not demonstrate that the Veteran received treatment for or 
complained about his scar residuals of the shell fragment 
wound.  The Veteran did, however, undergo VA scar examination 
in January 2005.

On VA examination in January 2005, the Veteran described his 
scar residuals of the shell fragment wound as "healed."  
Physical examination revealed a well-healed, 5.5 cm 
superficial scar on the left buttock area that extended 
around to his left hip.  The scar was not manifested by 
tenderness or sensitivity to touch, nor by complaints of 
pain.  The scar was not adherent to underlying tissue.  There 
was no hypopigmentation or hyperpigmentation, and no 
ulceration or breakdown of the skin.  There was no edema or 
keloid formation, and no induration or inflexibility of the 
scar.

There are no further records of treatment pertaining to the 
scar residuals of the shell fragment wound.

Because on VA examination the scar was not observed to result 
in limitation of motion or loss of function, the Board finds 
that he is not entitled to a compensable rating based upon 
the diagnostic criteria of DC 7805. 38 C.F.R. § 4.118, DC 
7805. 

In addition, because the scar residuals of the shell fragment 
wound were not tender on examination, DC 7804 cannot serve as 
a basis for a compensable rating.

As there are no other diagnostic codes applicable to the 
Veteran's scar residuals of the shell fragment wound, the 
Board finds that he is not entitled to a compensable rating.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's scar 
residuals of the shell fragment wound, but, as discussed 
above, findings supporting a rating in excess of 0 percent 
have not been documented.  In addition, it has not been shown 
that his scar residuals of the shell fragment wound have 
required frequent periods of hospitalization or have produced 
marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for assignment of an 
extraschedular rating for the scar residuals of the shell 
fragment wound is not warranted.

In sum, the Board finds that the scar residuals of the shell 
fragment wound of the left buttock have been 0 percent 
disabling since the effective date of service connection.  
The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, there are not 
other applicable diagnostic codes that provide for a 
compensable rating.  The preponderance of the evidence is 
against the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating higher than 30 percent for PTSD is denied.

An initial rating higher than 20 percent for a stomach ulcer 
is denied.

An initial compensable rating for post-operative abdominal 
scars is denied.

An initial compensable rating for the scar residuals of the 
shell fragment wound of the left buttock is denied.


REMAND

It appears that the disability associated with the Veteran's 
service-connected residuals of a shell fragment wound of the 
left buttock has worsened.  On VA examination in January 
2005, the residuals of the shell fragment wound were 
determined to be moderately disabling.  At the time of that 
examination, the Veteran complained of pain with prolonged 
walking and standing, or with lying on his left leg.  He 
stated that the scar did not bother him.  Physical 
examination revealed mild muscle wasting of the left lower 
extremity with decreased muscle strength of 4/5, as compared 
to 5/5 on the right.  On VA examination in April 2008, the 
Veteran complained of severe pain due to the shell fragment 
wound and frequent flare ups that required him to use a cane 
and a brace for assistance with ambulation.  He stated that 
as a result of his shell fragment wound and the associated 
residual disability, he was unable to stand for more than 20 
minutes, unable to stand on uneven ground, unable to walk for 
a long distance, unstable to sit for long periods, unable to 
raise the left leg without severe pain, unable to flex over 
and bend, unable to squat, and unable to carry heavy objects.  
He stated that his disability had progressively worsened 
since the injury was sustained.  As a result of the 
limitations associated with the residuals of the shell 
fragment wound, the examiner determined that the Veteran was 
unemployable.

Although the April 2008 examiner determined that the 
Veteran's shell fragment wound residuals rendered him 
unemployable, that examiner did not conduct a detailed 
examination of either the left buttock or left lower 
extremity.  Accordingly, the April 2008 examination is 
inadequate for rating purposes.  Because the most recent VA 
examination is inadequate for rating purposes and it appears 
that the disability has worsened since the last VA 
examination, the Board finds that a remand for an additional 
examination to determine the current severity of the 
residuals is necessary.  Because there does not appear to 
have been any change in the condition of the associated 
scarring, the Board finds that an additional examination with 
respect to the scars is not necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
musculoskeletal examination to 
determine the current severity of the 
residuals of the shell fragment wound 
aside from scars resulting from the 
shell fragment wound to the left 
buttock.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior 
to the examination.  The examiner must 
indicate in the report of examination 
that the claims file was reviewed.  All 
appropriate tests and studies, 
including X-rays and range of motion 
studies of the left hip, reported in 
degrees, should be accomplished.  The 
examiner should additionally address 
the current severity of any 
neurological residuals, including 
neurogenic pain, weakness, and skin 
sensitivity associated with the 
Veteran's service-connected 
disabilities.  The rationale for all 
opinions must be explained in detail.

2.  Then, readjudicate the claims on 
appeal, to include consideration as to 
whether referral for the assignment of 
an extraschedular rating for the 
residuals of the shell fragment wound 
of the left buttock is warranted.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


